FILED
                              NOT FOR PUBLICATION                           AUG 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DILIPKUMAR NAGINBHAI PATEL,                      No. 10-70375
a.k.a. Dilpkumar Nojinby Patel;
JAYABEN RATILAL PATEL, a.k.a.                    Agency Nos. A070-805-804
Jiabin Rakilal Patel,                                        A070-805-805

               Petitioners,
                                                 MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Dilipkumar Naginbhai Patel and Jayaben Ratilal Patel, natives and citizens

of India, petition for review of the Board of Immigration Appeals’ (“BIA”) order




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying their motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen, and review de novo

due process claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen where they did not establish that former counsel’s failure to submit

evidence of lead petitioner’s political activities would have affected the outcome

their proceedings. See id. at 793-94 (prejudice results when performance of

counsel was so inadequate that it may have affected the outcome of the

proceedings).

      In light of our disposition, we need not reach petitioners’ remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                    10-70375